United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
NATIONAL SECURITY AGENCY,
SCIENTIFIC ADVISORY BOARD,
Fort Meade, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0571
Issued: October 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 2, 2016 appellant, through counsel, filed a timely appeal from the
December 2, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP properly terminated compensation for wage-loss and
medical benefits effective March 8, 2015; and (2) whether appellant met his burden of proof to
establish residuals or continuing disability causally related to the accepted injury after the
termination of his compensation benefits.
FACTUAL HISTORY
On March 24, 1998 appellant, then a 37-year-old security specialist, sustained a back
injury while moving a 600 to 700-pound safe on a moving dolly. The safe slipped off the dolly
and pinned him against a wall. OWCP accepted the claim for lumbosacral spasm under claim
number xxxxxx969. Appellant stopped work on April 9, 1998. He accepted a limited-duty
assignment on March 1, 1999. On October 4, 1999 appellant’s chair collapsed at work causing
him to fall. OWCP accepted the claim for lumbar sprain, lumbar spasm, and cervical spasm
under claim number xxxxxx174.3 On January 22, 2000 appellant stopped work and began
receiving wage-loss compensation.
An initial magnetic resonance imaging scan of the lumbar spine revealed degenerative
changes at the T12-L1 and L5-S1 intervertebral discs, no disc herniation, no spinal stenosis, and
slight lumbar levoscoliosis. A July 23, 1998 computerized tomography (CT) scan of the lumbar
spine revealed a bulging disc at L3-4 without disc herniation and small disc herniation at L5-S1.
An October 22, 1998 electromyography and nerve conduction study revealed normal results with
no evidence of lumbosacral radiculopathy, lumbosacral plexus lesion, or generalized peripheral
neuropathy.
In a January 12, 1999 report, Dr. Clifford Turen, a Board-certified orthopedic surgeon,
advised that appellant had minimal tenderness along the lower lumbar spine in the midline,
tenderness over the left sacroiliac (SI) joint, posterior pelvis pain at the SI joint with radiation to
the groin, and intact sensation. He recommended a steroid injection and requested a CT scan.
A February 4, 1999 diagnostic report revealed a normal bone scan of the abdomen and pelvis. In
a May 4, 1999 report, Dr. Turen advised that appellant injured his left SI joint while at work on
March 24, 1998. He assessed SI joint arthritis and noted that appellant had no previous condition
to that area. Dr. Turen recommended a SI joint fusion, but encouraged a referral opinion from
Dr. Robert Brumback, a Board-certified orthopedic surgeon. In a July 6, 1999 report,
Dr. Brumback advised that appellant had lumbar disc problems and SI joint abnormalities after
the March 1998 work injury. He diagnosed SI joint dysfunction and ordered a CT of the SI joint.
A July 21, 1999 CT of the SI joints revealed mild symmetric degenerative changes.
OWCP referred appellant to a second opinion examination to determine the extent of his
disability. In a September 20, 2000 second opinion examination, Dr. William Launder, a Boardcertified orthopedic surgeon, diagnosed traumatic arthritis of the left SI joint and indicated that
this was a residual of the March 24, 1998 employment injury. He opined that appellant was able
to work, but was unable to do any significant lifting or prolonged sitting and standing.
3

OWCP doubled claim numbers xxxxxx969 and xxxxxx174, with claim number xxxxxx969 serving as the
master file.

2

Dr. Launder acknowledged that most of the findings were subjective and opined that there was a
degree of embellishment, but he contended that the underlying diagnosis of SI arthritis was
substantiated by the fact that the SI joint injection took away appellant’s pain for a day and a
half. He recommended a SI joint fusion. On May 4, 2001 OWCP authorized a SI joint fusion;
however, appellant declined to have the surgery. Appellant remained on the disability rolls.
On May 21, 2004 appellant was referred for another second opinion examination with
Dr. Robert Smith, a Board-certified orthopedic surgeon. Dr. Smith opined that appellant’s
accepted lumbosacral spasm was resolved and that all treatment of his SI joint complaints was
unrelated to the March 24, 1998 work injury. He indicated that the bone scan and the CT scan of
the SI joint area ruled out any traumatic pathology to the SI area. Dr. Smith noted that the minor
degenerative changes in his back and SI joints were preexisting and were neither caused nor
aggravated by the work injury.
On February 6, 2009 OWCP asked appellant to provide medical evidence regarding his
condition. It noted that it had not received responses to prior requests for medical updates.
On March 9, 2009 Dr. M.A. Reischer, a Board-certified physiatrist, noted that appellant
presented with persistent back pain that radiated down his legs. He advised that appellant wished
to have disability forms completed. Dr. Reischer noted that appellant had a work injury almost
11 years earlier, but advised that he last saw appellant 10 years earlier. He noted that appellant
was using medications for pain management. Dr. Reischer noted findings and assessed multiple
muscular, connective tissue, and biomechanical dysfunction. Appellant also had some findings
suggestive of SI joint dysfunction. On February 2, 2010 Dr. Reischer noted that appellant
continued evidence of SI joint and facet joint dysfunction. He recommended a functional
capacity evaluation (FCE). On May 10, 2010 appellant underwent an FCE. It determined that
he lacked the ability to perform his job.
OWCP continued to request medical updates from appellant while being on the periodic
rolls. In February 19, 2013 and January 27, 2014 work capacity evaluation forms, (OWCP’s)
Dr. Nandita Kinley, Board-certified in family medicine, advised that he was unable to perform
his work duties. She noted that activities of daily living posed a huge challenge to appellant and
therefore any sort of work would be even harder. Dr. Kinley advised that her assessment was
based on her long patient relationship with him dating back to 2006.
On March 11, 2014 OWCP again referred appellant, together with the medical record and
a statement of accepted facts (SOAF) to Dr. Willie Thompson, a Board-certified orthopedic
surgeon, for a second opinion regarding appellant’s status and whether he had residuals of his
accepted conditions. The SOAF did not address the second October 4, 1999 work injury. In an
April 11, 2014 report, Dr. Thompson advised that appellant was injured on March 24, 1998 at
work when a safe slipped off a dolly and pinned him against a wall. On examination he noted
forward flexion limited to 40 degrees, extension at 10 degrees, adequate and symmetrical right
and left lateral bending at 30 degrees, subjective tenderness over the left SI joint, no paraspinous
muscle spasm, negative straight leg raising with low back pain, no motor sensory deficits, 5/5/
muscle strength, and intact tendon reflexes. Dr. Thompson noted that appellant’s findings on
examination were negative except for subjective complaints. He opined that there was no need

3

for any continued medical care and that appellant was able to return to work in regular-duty
capacity without restrictions.
OWCP updated the SOAF to include the October 4, 1999 work injury and requested that
Dr. Thompson submit a supplemental report. Medical records and diagnostic studies not
previously provided were also forwarded to him.
In a June 26, 2014 report, Dr. Kinley advised that appellant sustained a March 24, 2008
work injury that ended his career. She noted that he had chronic back pain after his injury for
which he had not found relief despite various tests and procedures. Dr. Kinley noted that
appellant’s current medication regime did not allow him to complete much beyond the activities
of daily living. She indicated that, due to his disability, he had narcotic-induced constipation,
chronic insomnia, and major psychological trauma. Dr. Kinley noted that the stress of not being
able to support appellant’s family resulted in psychological stress. Appellant was unable to sit
during the interview due to protracted pain with prolonged sitting. Dr. Kinley noted that a
mental status examination revealed a somewhat depressed mood regarding his current situation.
She advised that past examinations revealed that appellant was intact neurologically with
adequate strength, pain with flexion and extension, and limited flexion and extension of the back
due to pain. Dr. Kinley opined that he was not able to be rehabilitated. She noted that
appellant’s history demonstrated repeated attempts to alleviate his symptoms to no avail and
opined that he was unable to return to work.
In a July 8, 2014 supplemental report, Dr. Thompson advised that he reviewed the
updated SOAF and additional medical records. He reiterated that there was no evidence of
ongoing pathology that would preclude appellant from returning to work without restrictions.
OWCP determined that there was a conflict in medical opinion between the treating
physician, Dr. Kinley, and OWCP’s second opinion physician, Dr. Thompson, regarding whether
appellant had continuing residuals of his employment injury. By letter dated August 6, 2014, it
scheduled an impartial medical examination with Dr. Daniel Hely, a Board-certified orthopedic
surgeon.
In an August 21, 2014 report, Dr. Hely detailed the history of the injury and appellant’s
treatment. On examination he noted a slow gait without an antalgic component, no visible
deformity of the thoracic or lumbar spine, no visible muscle atrophy in the paraspinal muscle of
the lumbar area, and extremely limited spinal motion. Dr. Hely indicated that attempting to flex
the lumbar spine to put hands to the thighs and extension of the spine to look to the ceiling was
guarded and resulted in a jerky movement. Side bending was less than 15 degrees to either side
with guarding, rotation was at 45 degrees to either side with no apparent guarding, no palpable
deformity was present over the spinous processes, and tenderness on palpation at the left SI area
and left buttocks. Dr. Hely noted that the medical record supported that appellant sustained a
back sprain of the lumbar region with muscle spasm. He noted that any sprain to the ligaments
or muscles of the low back have since healed. Dr. Hely advised that pain symptoms at the left SI
joint and the diagnosis of post-traumatic arthritis of the SI joint did not correlate with any
objective evidence on physical examination or on imaging studies. He indicated that appellant
was opiate dependent and had symptoms associated with chronic opiate use. However, Dr. Hely
noted that there were no objective findings to establish that appellant’s opiate use was a direct

4

cause of the work injury incident. He opined that appellant returned to his preinjury level of
function six months following the March 24, 1998 work injury and that there was no objective
evidence in the medical record to support that his condition was worsened by the 1999 work
injury. Dr. Hely noted that appellant was not capable of doing anything more than sedentary
activity, which he attributed to appellant’s ongoing opiate use. He reiterated that this limitation
was not a result of the March 1998 work injury.
By letter dated October 15, 2014, OWCP advised appellant that it proposed a termination
of wage-loss and medical compensation benefits. It advised that the weight of the evidence was
represented by Dr. Hely who found that there were no residuals of appellant’s accepted
conditions and that he was no longer disabled from work. Appellant was advised that he had 30
days to submit additional evidence or argument if he disagreed with the proposed termination.
In an October 31, 2014 report, Dr. Harry Doyle, a Board-certified psychiatrist, performed
a psychiatric evaluation. He opined that appellant’s complaints were authentic with no clinical
evidence to suggest symptom exaggeration or malingering. Dr. Doyle diagnosed status post
strain of the lumbar back, post spasm of the SI joint, SI joint dysfunction, persistent depressive
disorder, somatic symptom disorder with predominate pain, and dysthymic disorder. He
indicated that appellant developed persistent depressive disorder due to residuals of the work
injury, the loss of his career, and the loss of his former state of physical and psychological wellbeing. Dr. Doyle noted that appellant was potentially physically dependent on opioid
medications, but there were no signs of psychological dependence or opioid use disorder. He
opined that appellant was totally disabled for work as his physical and psychiatric impairments
prevented him from performing at a constant pace, maintaining attention and concentration,
comprehending and following complex instructions, performing repetitive tasks on an ongoing
basis, coping with work stressors, relating appropriately to coworkers and supervisors, and
completing a normal work week without interruptions from psychologically-based symptoms.
By decision dated February 13, 2015, OWCP terminated appellant’s wage-loss and
medical benefits effective March 8, 2015. It found that the weight of medical opinion was
represented by Dr. Hely. OWCP also found that the evidence did not indicate that the March 24,
1998 work injury caused or led to emotional disorders and that Dr. Doyle’s opinion was
insufficient to establish a link between an emotional condition and the work injury.
By letter dated February 18, 2015, appellant, through counsel, requested an oral hearing
before an OWCP hearing representative. He argued that portions of the file, including OWCPdirected medical reports, were missing and that OWCP failed to update the list of appellant’s
accepted conditions. Appellant requested that OWCP reconstruct the file, update the SOAF,
accept the consequential emotional condition, or refer the issue to a second opinion psychiatrist.
On September 17, 2013 an oral telephone hearing took place. Counsel also argued that
Dr. Doyle’s psychiatric report found that appellant had somatic symptom disorder attributed to
the accepted work injury.
By decision dated December 2, 2015, an OWCP hearing representative affirmed
OWCP’s February 13, 2015 decision.

5

On appeal counsel asserts that OWCP did not provide OWCP’s second opinion and
referral physicians with a proper SOAF and therefore their opinions should not be credited. He
maintains that the SOAF should have included appellant’s diagnosis of SI joint dysfunction, as
OWCP authorized an SI joint fusion. Counsel further maintained that the record was incomplete
as appellant provided copies of many missing reports when he received the proposed
termination.
He noted that missing reports were from directed medical examiners,
Drs. Brumback and Turen. Counsel also contended that Dr. Doyle’s report established that
appellant had consequential emotional conditions. He requested that OWCP reconstruct the file,
update the SOAF, and accept the consequential emotional condition or refer the issue to a second
opinion psychiatrist.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. After it has determined that an employee
has disability causally related to his or her federal employment, it may not terminate
compensation without establishing that the disability ceased or that it was no longer related to the
employment.4 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability. To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment.5
FECA provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make the examination.6 The implementing regulations state that if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee or impartial examination and OWCP
will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.7
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual, and medical background, must be given special weight.8

4

Kenneth R. Burrow, 55 ECAB 157 (2003).

5

Furman G. Peake, 41 ECAB 361 (1990).

6

5 U.S.C. § 8123(a).

7

20 C.F.R. § 10.321.

8

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

6

ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for lumbosacral, lumbar, and cervical spasm, and
lumbar sprain. Appellant received wage-loss compensation and medical benefits based on the
accepted conditions. OWCP referred appellant to Dr. Thompson for a second opinion regarding
the status of his accepted conditions. In his April 11, 2014 report and July 8, 2014 addendum,
Dr. Thompson noted appellant’s history and opined that he had no residuals of the accepted
condition. He opined that there was no need for continued medical care and that appellant was
able to return to work without restrictions. However, appellant’s treating physician, Dr. Kinley,
indicated that appellant still had ongoing symptoms of the work injury and was unable to work.
OWCP found that this created a conflict of medical opinion. Therefore, in accord with 5 U.S.C.
§ 8123(a), it properly referred the case to Dr. Hely for an impartial medical examination and an
opinion as to whether appellant continued to have employment-related residuals.
In his September 22, 2014 report, Dr. Hely reviewed appellant’s history, reviewed the
medical evidence of record, and noted findings on examination. He indicated that the medical
record supported that appellant sustained a back sprain of the lumbar region with muscle spasm
which would have healed six months following the injury. Dr. Hely advised that symptoms of
pain at the left SI joint and the diagnosis of post-traumatic arthritis of the SI joint did not
correlate with any objective evidence of injury on physical examination or on imaging studies.
He indicated that appellant was opiate dependent and was experiencing symptoms associated
with chronic opiate use. However, Dr. Hely concluded that there were no objective findings to
support that his opiate use was caused by the work injury. He further opined that any sprain to
the ligaments or muscles of the low back have since healed. Dr. Hely explained that appellant
was incapable of doing anything more than sedentary activity, but this was attributable to his
ongoing opiate use.
The Board finds that the special weight of the medical evidence rests with the wellrationalized report of Dr. Hely. Dr. Hely’s opinion is based on a complete and accurate factual
and medical history and is entitled to special weight. The Board finds that OWCP met its burden
of proof to terminate wage-loss compensation effective March 8, 2015.
In his October 31, 2014 report, Dr. Doyle opined that appellant was totally disabled for
work due to his physical and psychiatric impairments. He assessed persistent depressive
disorder, somatic symptom disorder with predominate pain, and dysthymic disorder attributable
to the work injury. Dr. Doyle opined that appellant’s persistent depressive disorder was due to
residuals of the work injury, the loss of his career, and the loss of his former state of physical and
psychological well-being. The Board finds that this report does not overcome the weight of
Dr. Hely’s report because it fails to specifically explain how the accepted conditions remained
active or how they caused or aggravated persistent depressive disorder, somatic symptom
disorder, and dysthymic disorder. OWCP has not accepted any emotional conditions and
Dr. Doyle did not sufficiently explain how the March 24, 1998 work injury caused or contributed
to an emotional condition.9 The Board has long held that medical opinions not containing
9

See Jaja K. Asaramo, 55 ECAB 200 (2004) (where an employee claims that a condition not accepted or
approved by OWCP was due to an employment injury, he bears the burden of proof to establish that the condition is
causally related to the employment injury).

7

rationale on causal relation are of diminished probative value and are generally insufficient to
meet appellant’s burden of proof.10
LEGAL PRECEDENT -- ISSUE 2
It is well established that after termination or modification of benefits, clearly warranted
on the basis of the evidence, the burden for reinstating compensation benefits shifts to appellant.
In order to prevail, appellant must establish by the weight of the reliable, probative, and
substantial evidence that he or she had an employment-related disability or residuals, which
continued after termination of compensation benefits.11
ANALYSIS -- ISSUE 2
OWCP accepted that appellant sustained lumbar sprain, lumbosacral spasm, lumbar
spasm, and cervical spasm. It properly terminated his wage-loss and medical benefits effective
March 8, 2015 based on the opinion of Dr. Hely, the referee physician, who found that the
accepted conditions ceased without residuals. The burden now shifts to appellant to demonstrate
that he continued to have residuals or disability for work on and after due to the accepted
injury.12
After the termination of appellant’s compensation benefits, he did not submit additional
medical evidence. However, counsel argues that OWCP did not provide OWCP’s secondopinion and referral physicians with a proper SOAF and therefore their opinions should not be
credited. He maintains that the SOAF should have included appellant’s diagnosis of SI joint
dysfunction, as OWCP authorized an SI joint fusion. However, the record indicates that OWCP
never accepted SI joint dysfunction. The Board has held that the mere fact that OWCP
authorized and paid for medical treatment does not establish that the condition for which the
employee received treatment is employment related.13 The issue here is whether appellant has
continuing residuals or disability due to his accepted conditions of lumbar sprain, lumbosacral
spasm, lumbar spasm, and cervical spasm. Counsel further maintains that the record was
incomplete, as appellant provided copies of many missing reports when he received the proposed
termination.
He noted that missing reports were from directed medical examiners,
Drs. Brumback and Turen. The Board has reviewed the record and there is no evidence to
suggest that OWCP has not assembled the most complete record available. Both Drs. Thompson
and Hely provided a detailed history of the medical record, which included the reports from
Drs. Brumback and Turen.
Counsel also contended that Dr. Doyle’s report established that appellant had
consequential emotional conditions. He requested that OWCP accept the consequential
emotional condition or refer the issue to a second opinion psychiatrist. As noted, Dr. Doyle’s
10

Carolyn F. Allen, 47 ECAB 240 (1995).

11

See Virginia Davis-Banks, 44 ECAB 389 (1993); see also Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992).

12

Virginia Davis-Banks, id.

13

See Gary L. Whitmore, 43 ECAB 441 (1992).

8

report is insufficient to establish that appellant’s consequential emotional condition attributable
to the accepted conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate wage-loss compensation
effective March 8, 2015 and that appellant failed to meet his burden of proof to establish any
continuing disability or medical residuals on or after March 8, 2015.
ORDER
IT IS HEREBY ORDERED THAT the December 2, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 4, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

